Citation Nr: 0410554	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-10 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, that 
denied the appellant's claims of entitlement to service connection 
for the cause of the veteran's death and to Dependents' 
Educational Assistance under the provisions of 38 U.S.C.A. chapter 
35.  The appellant is the surviving spouse of the veteran and she 
perfected a timely appeal of these determinations to the Board.

When this matter was previously before the Board in September 
1999, the Board reopened the veteran's claim of entitlement to 
service connection for chloracne due to Agent Orange exposure and 
remanded the case for further development and adjudication.  

In her April 2003 Substantive Appeal, the appellant indicated that 
she would like the opportunity to testify at a hearing held before 
a Veterans Law Judge (formerly known as a Member of the Board) in 
Washington, D.C.  On the same date, the appellant submitted an 
additional form indicating that she did not want a hearing.  In a 
March 2004 letter, the Board requested that the appellant clarify 
whether she wished to attend a hearing before the Board.  That 
same month the appellant responded indicating that she no longer 
wanted a hearing.  Since that time, the appellant has not 
requested the opportunity to testify at another Board hearing.  In 
light of the above, the Board finds that the veteran's request to 
testify at a Board hearing has been withdrawn.  See 38 C.F.R. § 
20.704 (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds that 
the appellant's claim must be remanded for further action.

The Board notes that shortly prior to the appellant's filing of 
her claims of entitlement to service connection for the cause of 
the veteran's death and Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. chapter 35 in December 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted in November 2000.  This 
liberalizing law is applicable to the appellant's claim because it 
is pending before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 
(Fed. Cir. 2002).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification provisions.  
As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the claimant.  
As such, a VCAA letter must specifically:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to that effect.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  

In this case, to date, neither the appellant nor her 
representative was issued any sort of notification of the VCAA and 
the effect it had on her claims in appellate status.  The Board 
points out that the claims folder was received at the Board in 
April 2003, over two years after the VCAA was enacted.  The Board 
finds that the RO should inform the appellant and her 
representative of the VCAA and its notification provisions.  
Accordingly, this case must be remanded.  And on remand, the RO 
must send the appellant a letter advising her of which portion of 
the evidence she is to provide, which part, if any, the RO will 
attempt to obtain on her behalf, and a request that the appellant 
provide any evidence in her possession that pertains to her 

In view of the above, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and her representative, a 
letter that complies with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and (medical and lay) evidence 
not previously provided to VA is necessary to substantiate the 
appellant's claims.  The letter should indicate which portion of 
the evidence, if any, is to be provided by the appellant and which 
portion, if any, VA will attempt to obtain on her behalf.  The 
letter should also request that the appellant provide any evidence 
in her possession that pertains to the claims.

2.  The RO should contact the appellant and request that she 
identify all VA and non-VA health care providers, other than those 
already associated with the claims folder, that examined or 
treated the veteran for glioblastoma multiforma or for his 
service-connected acne since service.  The aid of the appellant in 
securing these records, to include providing necessary 
authorizations, should be enlisted, as needed.  If any requested 
records are not available, or if the search for any such records 
otherwise yields negative results, that fact should clearly be 
documented in the claims file, and the appellant should be 
informed in writing.  

3.  If any additional records are associated with the file 
pursuant to the above-requested development, the RO should then 
arrange for the veteran's claims folder to be reviewed by an 
appropriate VA examiner.  It is imperative that the examiner who 
is designated to examine the claims folder reviews the evidence in 
the claims folder, including a complete copy of this REMAND, and 
acknowledges such review in the examination report.  Following his 
or her careful review of the claims folder, the examiner must 
indicate whether it is at least as likely as not that the 
veteran's glioblastoma multiforma was related to, caused by or had 
its onset during service.  The examiner must also indicate whether 
the veteran's service-connected acne contributed substantially or 
materially to the cause of the veteran's death.  The examiner 
should set forth the complete rationale underlying any conclusions 
drawn or opinions expressed, to include, as appropriate, citation 
to specific evidence in the record, in a legible report.

4.  After completion of the foregoing, and after undertaking any 
further development deemed warranted by the record (and keeping in 
mind the dictates of the Veterans Claims Assistance Act of 2000), 
the RO should re-adjudicate the appellant's claim in light of all 
pertinent evidence and legal authority.

5.  The appellant and her representative must be furnished a 
supplemental statement of the case and be given an opportunity to 
submit written or other argument in response thereto before the 
claims file is returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





